Per curiam.

We have thoroughly examined the record, briefs and opihion of the Court of Appeals in this case, and after full and careful consideration are of opinion that the conclusions reached by that court are correct. Its judgment is therefore affirmed.
The conclusion reached by the Court of Appeals in this case, that stockholders only can take advantage of the provisions of Section 865, R. S. 1908, is fully supported by the decision of this court at the present term in Dillon, Adrmx., v. Myers et al., 58 Colo. 492.

Judgment affirmed.

Decision en banc.